Citation Nr: 1210905	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  09-11 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's previously denied claim of entitlement to service connection for a right ankle disorder.

2.  Whether new and material evidence has been received to reopen the Veteran's previously denied claim of entitlement to service connection for a right hip replacement.

3.  Entitlement to service connection for a low back disorder. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1966 to October 1986. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In November 2011 the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record and has been associated with the claims file. 

As stated in further detail below, the Veteran's claims of entitlement to service connection for a right ankle disorder and right hip replacement have been reopened based on the submission of new and material evidence.  The substantive portions of those claims, in addition to the claim of entitlement to service connection for a low back disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The RO, in an April 2004 rating decision, denied entitlement to service connection for an ankle disorder and a hip disorder; the Veteran did not appeal that decision.

2.  The evidence received since the April 2004 rating decision relates to unestablished facts necessary to substantiate the claims of entitlement to service connection for a right ankle disorder and a right hip replacement, and raises a reasonable possibility of substantiating those claims.  


CONCLUSIONS OF LAW

1.  The April 2004 rating decision, which denied entitlement to service connection for an ankle disorder and a hip disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2011).

2.  The additional evidence presented since the April 2004 rating decision is new and material and the claims of entitlement to service connection for an ankle disorder and a right hip replacement are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was met by way of a letter from the RO to the Veteran dated July 2007.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In connection with a claim to reopen on new and material evidence and in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006), the RO must satisfy the duty to notify with a letter defining new and material evidence, advising the Veteran of the reasons for the prior denial of the claim and noting the evidence needed to substantiate the underlying claim.  However, in the decision below, the Board has reopened the Veteran's claims of entitlement to service connection, and therefore, regardless of whether the notice requirements have been met in this case, no harm or prejudice to the Veteran has resulted.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

The Veteran first claimed entitlement to service connection for an ankle disorder and hip disorder in January 2004.  Entitlement to service connection for those conditions was denied in an April 2004 rating decision, in which the RO found that there was insufficient evidence showing that either condition was related to a service-connected condition or that any such conditions had begun during service.  The Veteran was notified of that decision and of his appellate rights, but he did not properly appeal.  Accordingly, that decision is now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In April 2006 the Veteran filed to reopen his previously denied claim on those issues.  In a January 2008 rating decision the RO reopened the claim, determining that new and material evidence had been submitted.  However, the RO denied entitlement to service connection for each condition on a de novo basis.  The Veteran submitted a Notice of Disagreement (NOD) in August 2008.  The RO issued a Statement of the Case (SOC) in March 2009 and the Veteran filed a Substantive Appeal (VA Form 9) later that month.  Regardless of how the RO ruled on the question of reopening the Board as the final fact finder within VA must initially determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened and the VA may then proceed to the merits of the claim on the basis of all the evidence of record.  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  

The evidence submitted since the April 2004 rating decision consists of VA treatment records, private treatment records, VA examination reports and both written and oral statements from the Veteran.  The Board has determined that this evidence is both new and material.  Specifically, the Board finds that the Veteran's assertions indicating a possibility that some of his symptomatology may date back to his time in service, as well as private treatment records indicating some type of connection between the Veteran's ankle disorder and his service-connected bilateral pes planus, are new and material.  Moreover, the lack of such evidence was the basis for the denial of entitlement to service connection in April 2004.  New and material evidence having been submitted, the claims of entitlement to service connection for a right ankle disorder and a right hip replacement are reopened.  


ORDER

New and material evidence having been presented, the claim of entitlement to service connection for a right ankle disorder is reopened.  To this extent, the claim is allowed.  

New and material evidence having been presented, the claim of entitlement to service connection for a right hip replacement is reopened.  To this extent, the claim is allowed.  


REMAND

Having been reopened, the Veteran's claims of entitlement to service connection for a right ankle disorder and a right hip replacement must be judged on the merits.  Moreover, the Veteran has also claimed entitlement to service connection for a low back disorder.  Review of the claims file reveals that further action on these issues is necessary prior to final appellate review.  

In this regard, the Board notes that the Veteran was afforded a VA examination in support of his claim in August 2007.  Unfortunately, the report from this examination is inadequate because the examiner did not provide any sort of rationale for his conclusion that he was unable to make specific opinions without resorting to speculation.  In so finding, the Board makes note of Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

In Jones, the Court held that an examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion.  However, the Court continued, a bald statement that it would be speculative for the examiner to render an opinion as to etiology or diagnosis is fraught with ambiguity.  Thus, before the Board could rely on an examiner's conclusion that an etiology opinion would be speculative, if the basis for the opinion was not otherwise apparent, the examiner must explain the basis for such an opinion.  

Furthermore, the Court held that VA must ensure that any medical opinion, including one that states that no conclusion can be reached without resorting to speculation, is based on sufficient facts or data.  The Court also held that it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered all procurable and assembled data by obtaining all tests and records that might reasonably illuminate the medical analysis.  When the record leaves this issue in doubt, the Court found that it is the Board's duty to remand for further development.

The Court also determined that an examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination.  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large, and not those of a particular examiner.  

Finally, the Court held that the examiner should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.  

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.

In addition, the Board notes that the Veteran has asserted that his claimed disorders have been caused or aggravated by his service-connected pes planus.  The August 2007 examiner also failed to provide an opinion on this contention.  As such, the extent to which those disorders may have been caused or aggravated by the Veteran's service-connected pes planus is also unclear.  Lastly, the Board notes that the Veteran is competent to testify as to the presence of observable symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In order to give the Veteran every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any VA treatment records from McClellan CBOC or any other VA treatment facility in California dated after August 2007, as well as take any appropriate action to obtain pertinent treatment records from any other providers who may have evaluated the condition at issue in this remand.  If the Veteran indicates that he has received any treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.  

2.  Thereafter, the RO/AMC should obtain an appropriate VA examination, if possible, from a different medical examiner than provided the August 2007 examination, to determine the current status and etiology of the Veteran's claimed low back disorder, right ankle disorder and right hip replacement.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The claims file must be made available to and be reviewed by the examiner prior to the examination and the examination report should so indicate.  

Following a thorough evaluation the examiner is asked to indicate the precise nature and extent of the Veteran's claimed low back, right ankle and right hip disorders and state whether each of those disorders at least as likely as not (a 50 percent or greater probability) began in or is related to active service.  In addition, the examiner must state whether it is at least as likely as not that any of those disorders was caused or has been aggravated by the Veteran's service-connected pes planus.  

A complete rationale for each opinion offered must be included, and an explanation of the principles involved would be of considerable assistance.  Specifically, that rationale should explain the extent to which the opinion is based on medical principles and the extent to which it is based on the history provided by the Veteran.  Because the Veteran is competent to report the onset of pain and other observable symptomatology while in service the examiner must specifically address the Veteran's report of any manifestations during his military service in determining whether any current disability may have originated in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion).  

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The RO/AMC should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definitive opinion can be obtained.)

The RO/AMC should ensure that the examiner report complies with this remand and that the questions presented in the RO/AMC's examination request.  If the report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate.

3.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  If the benefits sought are not granted the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


